Honorable Robert Gradel Lampasas County Attorney P. O. Box 95 Lampasas, Texas 76550
Re: Whether a county clerk can replace an erroneous original death certificate with a corrected certificate.
Dear Mr. Gradel:
You have asked for an opinion on the following question:
  Whether the County Clerk can remove a death certificate which has an erroneous cause of death, and replace it with a new original, with the correct cause of death?
Rule 40a of article 4477, V.T.C.S., requires the filing of a certificate for each death with the local registrar of the district in which the death occurred. Rule 51a, article 4477, provides for the amendment of death certificates:
  After its acceptance for registration by the local registrar, no record of any birth, death, or stillbirth shall be altered or changed; provided, however, that if any such record is incomplete, or satisfactory evidence can be submitted proving the record to be in error in any respect, an amending certificate may be filed for the purpose of completing or correcting such record, which amendment shall be in a form prescribed by the State Department of Health and shall, if accepted for filing, be attached to and become a part of the legal record of such birth, death, or stillbirth.
This provision expressly forbids alteration of a death certificate after its acceptance by the local registrar. Anyone who willfully alters a death certificate other than as provided by rule 51a of article 4477 is guilty of a misdemeanor, and upon conviction is subject to punishment. V.T.C.S. art. 4477c.
Attorney General Opinion O-4854 (1942), discussing this portion of rule 51a, determined that an erroneous birth certificate should not be removed or destroyed, but corrected by attaching an amendment. We believe the removal of the erroneous certificate would be an alteration of a death record forbidden by rule 51a. Cf. Wichita Farm Lighting Co. v. Moore, 46 S.W.2d 383
(Tex.Civ.App.-Amarillo 1932, no writ) (detachment of written agreement attached to note constituted material alteration of note). We understand that the death certificate in this case has already been corrected in accordance with rule 51a by the attachment of an amending certificate, which is now part of the legal record of the death.
 SUMMARY
The County Clerk may not remove a death certificate which has an erroneous cause of death and replace it with a new original showing the correct cause of death. The certificate may be corrected in accordance with rule 51a of article 4477, V.T.C.S., by the attachment of an amending certificate.
Very truly yours,
John L. Hill Attorney General of Texas
Approved:
David M. Kendall First Assistant
C. Robert Heath Chairman Opinion Committee